Hiscock, J. (concurring):
I concur in the result upon the ground that the testimony of Louis J. Billings, the father of the plaintiff, objected to by the defendant, was improperly admitted. It seems to me that the only natural and reasonable effect of that testimony was to show the relationship and feeling of plaintiff’s wife with and towards defendant; that it did not, except in the indirect way of showing what her feelings were towards defendant, tend to develop what her mental attitude was towards the plaintiff. . I do not believe that there is any sufficient authority for proving the relations between the wife and the defendant by the declarations of the former made in the absence'of the latter. . For this reason I think the evidence was incompetent and that the judgment should be reversed.